     Case 1:19-cv-00674-DAD-GSA Document 32 Filed 10/02/20 Page 1 of 2


1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                  EASTERN DISTRICT OF CALIFORNIA

9
10    ARVIE B. CARROLL,                           No. 1:19-cv-00674-DAD-GSA (PC)
11                       Plaintiff,               ORDER GIVING FULL EFFECT TO
                                                  STIPULATION FOR VOLUNTARY
12           v.                                   DISMISSAL, WITH PREJUDICE, UNDER RULE
                                                  41
13    A. WILLIAMS,                                (ECF No. 19.)

14                       Defendant.               ORDER FOR CLERK TO CLOSE CASE

15

16          Plaintiff Arvie B. Carroll is a state prisoner proceeding pro se and in forma pauperis with
17   this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds against defendant Captain
18   A. Williams (“Defendant”) on Plaintiff’s claim for retaliation in violation of the First Amendment.
19          On September 28, 2020, a settlement conference was held before the Honorable Jennifer L.
20   Thurston, and the case settled. On September 31, 2020, a stipulation for voluntary dismissal with
21   prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii) was filed with the Court containing

22   the signatures of Plaintiff and Counsel for Defendant Williams. (ECF No. 31.)

23          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows plaintiffs to “dismiss an action

24   without a court order by filing a stipulation of dismissal signed by all parties who have appeared.”

25   The stipulation filed on September 30, 2020, is signed by all parties to this case. Therefore, the

26   parties’ stipulation is given full force and effect, and this case is dismissed with prejudice. The

27   Clerk shall close the case.

28

                                                       1
     Case 1:19-cv-00674-DAD-GSA Document 32 Filed 10/02/20 Page 2 of 2


1          Accordingly, IT IS HEREBY ORDERED that:

2          1.    The parties’ stipulation for voluntary dismissal of this action with prejudice is

3                effective as of the date it was filed;

4          2.    This case is DISMISSED WITH PREJUDICE under Federal Rule of Civil

5                Procedure 41(a)(1)(A)(ii);

6          3.    Each party shall bear its own litigation costs and attorney’s fees; and

7          4.    The Clerk of the Court is directed to close this case.

8
     IT IS SO ORDERED.
9
        Dated:   October 2, 2020                            /s/ Gary S. Austin
10
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
